        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 1 of 17. PageID #: 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT AKRON


 KATHRYN R. GOOD                                   Case No.
 2187 Marhofer Avenue
 Stow, OH 44224

                       Plaintiff,

               v.                                  COMPLAINT

 SPECIALIZED LOAN SERVICING, LLC
 c/o United Agent Group Inc.                       (DEMAND FOR A JURY TRIAL)
 119 E. Court Street
 Cincinnati, Ohio 45202


                       Defendant.

       Plaintiff Kathryn R. Good, by and through counsel, for her Complaint against Defendant

Specialized Loan Servicing, LLC states as follows:

                         WHY PLAINTIFF IS FILING THIS CASE

       1.     Like many people, Plaintiff Kathryn R. Good (“Plaintiff”) encountered financial

difficulties due to medical hardship and job loss and as a result fell behind in her mortgage

payments. In March of 2019, Plaintiff remitted funds to Specialized Loan Servicing, LLC

(“Defendant”) that were sufficient to bring her mortgage loan current. Since March of 2019,

Plaintiff has remitted all mortgage payments due and owing on the mortgage loan. Nevertheless,

Defendant has improperly assessed fees to Plaintiff’s mortgage loan; continued to send inaccurate

notices to Plaintiff stating that the mortgage loan is in default; and improperly threatened to

foreclose on the mortgage loan.

                         PARTIES, JURISDICTION, AND VENUE

       2.     Plaintiff is the owner of real property located at 2187 Marhofer Avenue, Stow, OH


                                               1
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 2 of 17. PageID #: 2



44224 (the “Home”).

       3.      On July 23, 2004, in order to purchase the Home, Plaintiff borrowed money and

executed a note in the amount of $98,000.00 payable to Fairway Independent Mortgage Corp. (the

“Note”). To secure payment of the Note, Plaintiff granted a contemporaneous mortgage lien on

the Home (the “Mortgage”). A copy of the Note and a copy of the Mortgage are attached as

Plaintiff’s Exhibit 1. The Note and Mortgage are collectively referred to hereinafter as the “Loan”.

       4.      Plaintiff currently maintains the Home as her primary, principal residence, and has

so maintained the Home at all times relevant to this Complaint.

       5.      Nonparty Federal Home Loan Mortgage Corporation (“Freddie Mac”) is the

present owner of the Loan.

       6.      Nonparty CitiMortgage, Inc. (“Citi”) was a previous servicer of the Loan.

       7.      Nonparty Ditech Financial LLC fka Green Tree Servicing LLC (“Ditech”) was a

previous servicer of the Loan.

       8.      Defendant is the current servicer of the Loan.

       9.      Citi, Ditech and Defendant have serviced the Loan on behalf of Freddie Mac at all

times relevant herein.

       10.     At all times relevant herein, Defendant has acted and currently acts as the agent for

Freddie Mac.

       11.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this action arises under

the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), and the Real Estate

Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (RESPA).

       12.     This action is filed to enforce regulations promulgated by the Consumer Finance

Protection Bureau (CFPB) and implemented pursuant to section 6(f) of RESPA which became




                                                 2
         Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 3 of 17. PageID #: 3



effective on January 10, 2014, specifically, 12 C.F.R. §§ 1024.35 and 1024.36 of Regulation X.

        13.      This Court has supplemental jurisdiction to hear all state law statutory and common

law claims pursuant to 28 U.S.C. § 1367.

        14.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Plaintiff maintains

the Home as her primary residence within this District.

                                     SUMMARY OF CLAIMS

        15.      In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

        16.      Specifically, on January 17, 2013, the CFPB issued the RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (February 14, 2013), which became effective on

January 10, 2014.

        17.      The Loan is a “federally related mortgage loan” as defined by 12 C.F.R. §

1024.2(b).

        18.      Defendant is subject to the aforesaid regulations and does not qualify for the

exception for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a

“qualified lender”, defined in 12 C.F.R. § 617.7000.

        19.      Plaintiff has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed breaches which provides for remedies including actual damages, costs, statutory

damages, and attorneys’ fees.

        20.      Plaintiff is asserting a claim for relief against Defendant for violating 12 U.S.C. §§

2605(k)(1)(C) and (E) for violations of 12 C.F.R. §§ 1024.35 and 1024.36 under Regulation X as

set forth, infra.

        21.      Plaintiff asserts a state law claim for breach of contract against Defendant.




                                                   3
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 4 of 17. PageID #: 4



                                       BACKGROUND

        22.    On June 25, 2014, Plaintiff filed for protection under Chapter 13 of the United

States Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Ohio,

in the matter assigned case number 5:2014-bk-51650 (the “Bankruptcy”).

        23.    The Loan was current at the time the Bankruptcy was filed. The relevant portion

of Citi’s proof of claim filed on November 5, 2014 in the Bankruptcy is attached as Plaintiff’s

Exhibit 2.

        24.    On February 14, 2017, a supplemental proof of claim was filed by Ditech in the

Bankruptcy for post-petition arrearages. A copy of the supplemental proof of claim is attached as

Plaintiff’s Exhibit 3.

        25.    The supplemental proof of claim was subsequently paid by the Chapter 13 Trustee

in the Bankruptcy. A copy of the Chapter 13 Standing Trustee’s Final Report and Account is

attached as Plaintiff’s Exhibit 4.

        26.    On January 25, 2019 Defendant filed a Motion for Relief from Stay (the “Motion”)

in the Bankruptcy stating that Plaintiff had not paid the post-petition mortgage payments due for

November 1, 2018 through January 1, 2019. A copy of the Motion for Relief from Stay is attached

as Plaintiff’s Exhibit 5.

        27.    The Motion stated that the total amount of post-petition mortgage payments was

$1,785.94. See Plaintiffs Exhibit 5.

        28.    On March 13, 2019 Plaintiff remitted $2,381.84 to Defendant (“March Payment

#1”).

        29.    March Payment #1 consisted of the five mortgage payments due for November

2018 through February 2019.




                                               4
           Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 5 of 17. PageID #: 5



        30.     On March 20, 2019 Plaintiff remitted $595.46 to Defendant (“March Payment #2”).

        31.     March Payment #2 consisted of the mortgage payment due for March 2019.

        32.     Effective March 20, 2019, all mortgage payments due on the Loan had been paid

by Plaintiff.

        33.     Plaintiff timely made her mortgage payments due for April of 2019 through August

of 2019.

        34.     Despite the above, Defendant sent correspondence to Plaintiff dated September 17,

2019 stating that the Loan is in default as a result of Plaintiff’s failure to pay the August 1, 2019

mortgage payment and as a result Defendant may commence foreclosure on the Loan. A copy of

such correspondence is attached as Plaintiff’s Exhibit 6.

   RETENTION OF COUNSEL AND ATTEMPTS FOR DEFENDANT TO CORRECT
                             ERRORS

        35.     Upon discovering that Defendant was not applying her mortgage payments

properly, Plaintiff hired Dann Law to investigate potential errors relating to Defendant’s servicing

of the Loan.

        36.     On or about September 6, 2019, Plaintiff, through counsel, sent correspondence to

Defendant consisting of or otherwise comprising a request for information pursuant to 12 C.F.R.

§1024.36 requesting detailed information related to the Loan (the “RFI”). The RFI is attached as

Plaintiff’s Exhibit 7.

        37.     Defendant received the RFI on September 20, 2019 at its designated address for

such. USPS tracking information for the RFI is attached as Plaintiff’s Exhibit 8.

        38.     On or about September 27, 2019 Defendant sent correspondence in response to the

RFI (the “Response to the RFI”). The Response to the RFI sans enclosures is attached as

Plaintiff’s Exhibit 9.



                                                 5
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 6 of 17. PageID #: 6



       39.     The Response to the RFI failed to include a complete life of loan transaction history.

       40.     On or about October 1, 2019, Plaintiff, through counsel, sent correspondence to

Defendant consisting of or otherwise comprising a notice of error pursuant to, inter alia, 12 C.F.R.

§ 1024.35(b)(2) and 12 C.F.R. § 1024.35(b)(5) (“NOE #1”), asserting that Defendant failed to

properly apply accepted payments and imposed improper fees on the Loan. NOE #1 sans

enclosures is attached as Plaintiff’s Exhibit 10.

       41.     Defendant received NOE #1 on October 7, 2019 at its designated address for such.

USPS tracking information for NOE #1 is attached as Plaintiff’s Exhibit 11.

       42.     On or about October 8, 2019 Defendant sent correspondence in acknowledgement

of NOE #1 (the “Acknowledgement”). The Acknowledgement is attached as Plaintiff’s Exhibit

12.

       43.     On or about December 13, 2019 Defendant sent correspondence in response to

NOE #1 (the “Extension”). The Extension is attached as Plaintiffs’ Exhibit 13.

       44.     In the Extension, Defendant stated that further research was required and a response

would be issued within fifteen business days. See Plaintiff’s Exhibit 13.

       45.     On or about January 8, 2020 Defendant sent correspondence in response to NOE

#1 (the “Response to NOE #1”). The Response to NOE #1 is attached as Plaintiffs’ Exhibit 14.

       46.     In the Response to NOE #1, Defendant provides non-responsive, vague,

conclusory, and contradictory information relating to the application of Plaintiff’s mortgage

payments and the fees charged to the Loan, specifically:

               (a)     Defendant advises that in order to properly research Plaintiff’s claims of

       misapplied payments they require the proper proof of payments which can be either be the




                                                    6
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 7 of 17. PageID #: 7



       front and back copies of cancelled checks or complete bank statements which completely

       ignores the complete bank statements enclosed within NOE #1; and,

               (b)        Defendant then asserts in a conclusory fashion that the payments were

       properly applied to the Loan; the fees and expenses assessed on the Loan are valid; and

       that no error occurred in the servicing of the Loan despite the statement that they did not

       have sufficient proof from Plaintiff to properly research the errors.

See Plaintiff’s Exhibit 14.

       47.     As Defendant did not provide the complete life of loan transaction history in the

Response to the RFI and correct the errors alleged through NOE #1, Plaintiff sent another notice

of error, pursuant to 12 C.F.R. § 1024.35 on or about February 18, 2020 (“NOE #2”) alleging that

Defendant failed to provide a proper response to the RFI and NOE #1 and that the errors alleged

in NOE #1 still persisted. A true and accurate copy of NOE #2 sans enclosures is attached as

Plaintiff’s Exhibit 15.

                                  THE IMPACT ON PLAINTIFF

       48.     Defendant failed to properly service the Loan on behalf of Freddie Mac which has

directly and proximately caused the following damages to Plaintiff:

               (a)        Defendant assessed improper fees and expenses on the Loan as a result of

       the misapplied payments;

               (b)        Plaintiff incurred attorneys’ fees and postage costs in the preparation and

       mailing of NOE #1 and NOE #2; and,

               (c)        Defendant’s conduct has caused Plaintiff to suffer great emotional distress

       driven by the fear of Defendant continuing to demand amounts over and beyond what the

       Loan provides for after Plaintiff made all the mortgage payments due and owing on the




                                                   7
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 8 of 17. PageID #: 8



       Loan; and losing the Home to foreclosure as a result, which has resulted in anxiety and

       other mental distress.

       ADDITIONAL EVIDENCE OF DEFENDANT’S PATTERN AND PRACTICE OF
                       VIOLATIONS OF REGULATION X

       49.     Defendant’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and in abdication and contravention of Defendant’s obligations under the

mortgage servicing regulations set forth in Regulation X of RESPA.

       50.     At the time of the filing of this Complaint, Defendant has had at least One Thousand

and Sixty Seven (1,067) consumer complaints lodged against them nationally, specifically

concerning the issue identified on the CFPB’s consumer complaint database as “loan servicing,

payments, escrow account” concerning mortgages and at least One Thousand (1,000) consumer

complaints lodged against them nationally, specifically concerning the issue identified on the

CFPB’s consumer complaint database as “trouble during payment process” concerning mortgages.

Each such complaint is filed and cataloged in the CFPB’s publicly accessible online database

(http://www.consumerfinance.gov/complaint database/).

       51.     Plaintiff has reviewed the CFPB’s consumer complaint database and has identified

fifteen (15) complaints from other borrowers alleging RESPA violations by Defendant which

evidence conduct demonstrating that Defendant has engaged in a pattern and practice of violating

RESPA with respect to other borrowers. The fifteen (15) aforementioned consumer complaints are

attached as Plaintiff’s Exhibit 16 with the date, details, and a narrative disclosed by the consumer

set forth in each complaint.

                          COUNT ONE: BREACH OF CONTRACT

       52.     Plaintiff restates and incorporates herein the statements and allegations contained

in paragraphs 1 through 51 in their entirety, as if fully rewritten herein



                                                  8
        Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 9 of 17. PageID #: 9



        53.    The Loan is an enforceable contract between Plaintiff and Defendant.

        54.    Defendant breached the Loan by failing to honor the express terms of the Loan, by

failing to properly apply Plaintiff’s mortgage payments and improperly trying to collect amounts

not authorized by the Loan.

        55.    Plaintiff performed her obligations pursuant to the Loan by making payment of

amounts properly due and by otherwise meeting her obligation imposed by the parties’ contract.

        56.    Defendant breached the Loan. The breach is one of bad faith as demonstrated by

the above allegations. Defendant failed to properly apply Plaintiff’s mortgage payments and

improperly assessed fees and charges to the Loan.

        57.    Defendant owed Plaintiff a duty to handle the Loan properly and in accordance with

the parties’ agreement. Defendant breached their duty to Plaintiff by failing to properly apply

Plaintiff’s mortgage payments and attempting to collect amounts not due under the terms of the

Loan.

        58.    Plaintiff has suffered actual damages as detailed, supra, including but not limited

to, incurring lost time, expenses, and attorneys’ fees in attempts to have Defendant correct their

breach. Plaintiff continues to suffer economic and non-economic damages as a result of the breach

including continued emotional distress.

        59.    Plaintiff is entitled to actual damages, reasonable attorneys’ fees and costs from

Defendant.

                       COUNT TWO: VIOLATION OF RESPA

 [Violation of 12 C.F.R. § 1024.35 (e) and 12 U.S.C. §§ 2605(k)(1)(C) and (E) for failure to
             reasonably investigate and properly respond to a notice of errors]

        60.    Plaintiff restates and incorporates the statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.



                                                  9
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 10 of 17. PageID #: 10



       61.     12 C.F.R. § 1024.35(a) provides:

               A servicer shall comply with the requirements of this section for any
               written notice from the borrower that asserts an error and that
               includes the name of the borrower, information that enables the
               servicer to identify the borrower's mortgage loan account, and the
               error the borrower believes has occurred.

       62.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.”

       63.     12 C.F.R. § 1024.35(e)(3)(i)(C) provides that a servicer must respond to a notice of

error from a borrower within thirty (30) days, excluding legal public holidays, Saturdays, and

Sundays, of receipt.

       64.     12 C.F.R. § 1024.35(e)(3)(ii) provides that a servicer may extend the time period

for responding by an additional fifteen (15) days, excluding legal public holidays, Saturdays, and

Sundays, if before the end of the thirty (30) day period, the servicer notifies the borrower of the

extension and the reasons for the extension in writing.

       65.     12 C.F.R. § 1024.35(e)(1) provides that a servicer must respond to a notice of error

by either “[c]orrecting the error or errors identified by the borrower and providing the borrower

with a written notification of the correction, the effective date of the correction, and contact

information, including a telephone number, for further assistance” or:

               Conducting a reasonable investigation and providing the borrower
               with a written notification that includes a statement that the servicer
               has determined that no error occurred, a statement of the reason or
               reasons for this determination, a statement of the borrower's right to
               request documents relied upon by the servicer in reaching its
               determination, information regarding how the borrower can request
               such documents, and contact information, including a telephone
               number, for further assistance.

       66.     A servicer shall not “fail to take timely action to respond to a borrower’s requests



                                                 10
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 11 of 17. PageID #: 11



to correct errors relating to allocation of payments, final balances for purposes of paying off the

loan, or avoiding foreclosure, or other standard servicer’s duties” 12 U.S.C. §§ 2605(k)(1)(C).

       67.     A servicer shall not “fail to comply with any other obligation found by the Bureau

of Consumer Financial Protection, by regulation, to be appropriate to carry out the consumer

protection purposes of this chapter.”12 U.S.C. §§ 2605(k)(1)(E).

       68.     NOE #1 meets the requirements of a notice of error as defined by 12 C.F.R. §

1024.35(a). See Plaintiff’s Exhibit 10.

       69.     Plaintiff sent NOE #1 to Defendant at their self-designated address for the receipt

of notices of error pursuant to 12 C.F.R. § 1024.35(c) (the “Designated Address”) and Defendant

received the same at such address. See Plaintiff’s Exhibits 10-11.

       70.     Through NOE #1, Plaintiff alleged that Defendant committed errors by failing to

properly apply Plaintiff’s mortgage payments and improperly charging fees to the Loan. See

Plaintiff’s Exhibit 10.

       71.     Defendant received NOE #1 at the Designated Address on October 7, 2019. See

Plaintiff’s Exhibit 11.

       72.     Pursuant to 12 C.F.R. § 1024.35(e)(3)(i)(C), Defendant was required to respond to

NOE #1 within thirty (30) business days of their receipt of NOE #1.

       73.     Plaintiff did not receive a response to NOE #1 within the required time frame

pursuant to 12 C.F.R. § 1024.35(e)(3)(i)(C). See Plaintiff’s Exhibits 13-15.

       74.     Defendant did not notify Plaintiff of any extension to the time limit within the

required time frame pursuant to 12 C.F.R. § 1024.35(e)(3)(ii). See Plaintiffs’ Exhibits 13 and 15.

       75.     Specifically, Defendant did not notify Plaintiff of any extension until more than

fifteen (15) business days after the required deadline in violation of 12 C.F.R. § 1024.35(e)(3)(ii).




                                                 11
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 12 of 17. PageID #: 12



As a result, the Response to NOE #1 was not provided until more than thirty (30) business days

after the required deadline in violation of 12 C.F.R. § 1024.35(e)(3).

       76.     The Response to NOE #1 failed to satisfy the requirements of either 12 C.F.R. §§

1024.35(e)(1)(A) or 1024.35(e)(1)(B). See Plaintiff’s Exhibits 14-15.

       77.     Defendant, through the Response to NOE #1, did not acknowledge that any of the

alleged errors occurred, correct the errors, and state the date of such correction. See Id.

       78.     Defendant, through the Response to NOE #1, claimed that they were unable to

properly research Plaintiff’s claims of misapplied payments due to the proof of payments enclosed

with the NOE being insufficient and that the beginning pages of the bank statements provided were

pictures and cannot be used by Defendant. See Plaintiff’s Exhibit 14.

       79.     Had Defendant conducted a reasonable investigation, it would have been readily

apparent that there were four complete bank statements enclosed with the NOE; the only bank

statement provided that consisted of pictures was the statement covering March 23, 2019 through

April 22, 2019; the documents enclosed with the NOE clearly show all the payments referenced

in the NOE being withdrawn from the Borrower’s bank account by Defendant; and all the

payments Plaintiff claims to have made in NOE #1 were also shown in the transaction history

enclosed within the Response to NOE #1. Therefore, Defendant’s statement that they did not

commit an error in applying Plaintiff’s payments on the Loan and that the fees they imposed on

the Loan were proper was insufficient. 1




1
 “A servicer may request supporting documentation from a borrower in connection with the
investigation of an asserted error, but may not: (i) Require a borrower to provide such information
as a condition of investigating an asserted error; or, (ii) Determine that no error occurred because
the borrower failed to provide any requested information without conducting a reasonable
investigation pursuant to paragraph (e)(1)(i)(B) of this section.” 12 C.F.R. § 1024.35(e)(2)
(emphasis added).


                                                 12
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 13 of 17. PageID #: 13



       80.     To this date, Defendant has failed to correct the errors asserted through NOE #1.

       81.     Defendant’s failure to timely respond to NOE #1 constitutes a violation of 12

C.F.R. § 1024.35(e)(3) and 12 U.S.C. §§ 2605(k)(1)(C) and (E).

       82.     Defendant’s failure to properly respond to NOE #1 constitutes a violation of 12

C.F.R. § 1024.35(e)(1) and 12 U.S.C. §§ 2605(k)(1)(C) and (E).

       83.     Defendant’s actions are part of a pattern and practice of behavior in violation of

Plaintiff’s rights and the rights of other similarly situated borrowers and in violation of Defendant’s

obligations under Regulation X of RESPA. Defendant’s pattern and practice as such is evidenced

by their refusal to appropriately respond to and correct the errors Plaintiff alleged through NOE

#1.

       84.     Plaintiff suffered damages as a direct and proximate result of Defendant’s actions

including incurring legal fees and expenses in the preparation and mailing of NOE #1 and NOE

#2, and, ultimately, for the preparation, filing, and prosecution of this case to remedy Defendant’s

wrongful conduct.

       85.     Additionally, Plaintiff has suffered, and continues to suffer, significant damages

including other legal expenses, anxiety, and emotional distress, as further described, supra.

       86.     As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, statutory damages, costs, and attorneys’ fees.

                          COUNT THREE: VIOLATION OF RESPA

 [Violation of 12 C.F.R. § 1024.36(d) and 12 U.S.C. § 2605(k)(1)(E) for failure to properly
                           respond to a request for information]

       87.     Plaintiff restates and incorporates the statements and allegations contained in

paragraphs 1 through 51 in their entirety, as if fully rewritten herein.

       88.     12 C.F.R. § 1024.36(a) provides, in relevant part, that a request for information may


                                                  13
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 14 of 17. PageID #: 14



consist of “any written request for information from a borrower that includes the name of the

borrower, information that enables the servicer to identify the borrower's mortgage loan account,

and states the information the borrower is requesting with respect to the borrower's mortgage loan.”

       89.     Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.36(a)

provides that “[a]n information request is submitted by a borrower if the information request is

submitted by an agent of the borrower.”

       90.     12 C.F.R. § 1024.36(d)(1) provides, in relevant part, that:

               [A] servicer must respond to an information request by either:
                  (i) Providing the borrower with the requested information and
                       contact information, including a telephone number, for
                       further assistance in writing; or
                  (ii) Conducting a reasonable search for the requested
                       information and providing the borrower with a written
                       notification that states that the servicer has determined that
                       the requested information is not available to the servicer,
                       provides the basis for the servicer's determination, and
                       provides contact information, including a telephone number,
                       for further assistance.

       91.     Furthermore, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

               A servicer must comply with the requirements of paragraph (d)(1)
               of this section:
                   (A) Not later than 10 days (excluding legal public holidays,
                        Saturdays, and Sundays) after the servicer receives an
                        information request for the identity of, and address or other
                        relevant contact information for, the owner or assignee of a
                        mortgage loan; and
                   (B) For all other requests for information, not later than 30 days
                        (excluding legal public holidays, Saturdays, and Sundays)
                        after the servicer receives the information request.

       92.     A servicer shall not “fail to comply with any other obligation found by the Bureau

of Consumer Financial Protection, by regulation, to be appropriate to carry out the consumer

protection purposes of this chapter.”12 U.S.C. §§ 2605(k)(1)(E).

       93.     The RFI met the definition of a request for information. See Plaintiff’s Exhibit 7.



                                                14
       Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 15 of 17. PageID #: 15



       94.     Plaintiff sent the RFI to Defendant at the Designated Address and Defendant

received the RFI at the Designated Address on September 20, 2019. See Plaintiff’s Exhibits 7-8.

       95.     Pursuant to 12 C.F.R. § 1024.36(d)(2)(i)(B), Defendant was required to provide

written correspondence to Plaintiff in response to the RFI “not later than 30 days (excluding legal

public holidays, Saturdays, and Sundays) after the servicer receive[d] the information request”, as

contained in the RFI, in compliance with the requirements of 12 C.F.R. § 1024.36(d)(1).

       96.     Plaintiff never received any written correspondence from Defendant containing a

complete life of loan transaction history for the Loan on or before the response deadline and

Defendant therefore failed to comply with the requirements of 12 C.F.R. § 1024.36(d)(1) regarding

the RFI.

       97.     Plaintiff incurred fees in having counsel prepare and send NOE #2 on her behalf to

Defendant at the Designated Address, which would not have been necessary but for Defendant’s

failure to properly respond to the RFI. See Plaintiff’s Exhibit 15.

       98.     Defendant’s actions, in failing to provide a complete life of loan transaction history

for the Loan to Plaintiff in response to the RFI by the response deadline, constitute a willful

violation of 12 C.F.R. § 1024.36(d).

       99.     Defendant’s actions are believed to be a pattern and practice of behavior in

conscious disregard for Plaintiff’s rights.

       100.    As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual

damages, statutory damages, costs, and attorneys’ fees, including, but not limited to incurring costs

and fees for the preparation and mailing of NOE #2 which would not have been necessary but for

Defendant’s failure to properly respond to the RFI. Id.

                                     PRAYER FOR RELIEF




                                                 15
      Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 16 of 17. PageID #: 16



       WHEREFORE, Plaintiff Kathryn R. Good prays that this Court enter its order granting

judgment in her favor as follows:

       A)    For actual damages for Plaintiff against Defendant Specialized Loan Servicing, LLC
             as to all allegations contained in Counts One through Three;

       B)    For statutory damages of Two Thousand Dollars ($2,000.00) against Defendant
             Specialized Loan Servicing, LLC for each and every violation of 12 C.F.R. §§
             1024.35 and 1024.36 as alleged in Counts Two and Three;

       C)    For costs, and reasonable attorneys’ fees; and,

       D)    Such other relief which this Court may deem appropriate.

                                                     Respectfully submitted,

                                                     /s/ Whitney P. Horton __________________
                                                     Whitney P. Horton (0098224)
                                                     Marc E. Dann (0039425)
                                                     Daniel M. Solar (0085632)
                                                     DANN LAW
                                                     P.O. Box 6031040
                                                     Cleveland, OH 44103
                                                     Telephone: (216) 373-0539
                                                     Facsimile: (216) 373-0536
                                                     notices@dannlaw.com
                                                     Counsel for Plaintiff




                                               16
      Case: 5:20-cv-00381-SL Doc #: 1 Filed: 02/20/20 17 of 17. PageID #: 17



                                      JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.

                                                    /s/ Whitney P. Horton_______
                                                    Whitney P. Horton (0098224)
                                                    Marc E. Dann (0039425)
                                                    Daniel M. Solar (0085632)
                                                    DANN LAW
                                                    Counsel for Plaintiff




                                               17
